Name: 76/791/EEC: Commission Decision of 24 September 1976 establishing a Scientific Committee for Animal Nutrition
 Type: Decision
 Subject Matter: agricultural activity;  EU institutions and European civil service
 Date Published: 1976-10-09

 Avis juridique important|31976D079176/791/EEC: Commission Decision of 24 September 1976 establishing a Scientific Committee for Animal Nutrition Official Journal L 279 , 09/10/1976 P. 0035 - 0036 Finnish special edition: Chapter 3 Volume 7 P. 0192 Greek special edition: Chapter 03 Volume 16 P. 0140 Swedish special edition: Chapter 3 Volume 7 P. 0192 Spanish special edition: Chapter 03 Volume 11 P. 0055 Portuguese special edition Chapter 03 Volume 11 P. 0055 COMMISSION DECISION of 24 September 1976 establishing a Scientific Committee for Animal Nutrition (76/791/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the elaboration and amendment of common rules concerning the composition, manufacturing characteristics, packaging and labelling of feedingstuffs requires an examination of scientific and technical problems relating in particular to animal production, the protection of the health and safety of animals, and to the quality and wholesomeness of products of animal origin; Whereas the search for solutions to these problems needs the participation of highly qualified scientific personnel in the fields referred to in Article 2 or in disciplines related thereto; Whereas contact with such groups must be facilitated by the creation under the auspices of the Commission of a committee of a consultative nature, HAS DECIDED AS FOLLOWS: Article 1 A Scientific Committee for Animal Nutrition hereinafter called the "Committee" is hereby established under the auspices of the Commission. Article 2 1. The Committee may be consulted by the Commission on scientific and technical questions relating to the nutrition and health of animals and to the quality and wholesomeness of products of animal origin. In particular, the Committee may be consulted on questions concerning the composition of feedingstuffs, processes which are liable to modify feedingstuffs, additives, and substances and products which may be considered undesirable in feedingstuffs. 2. The Committee may draw the attention of the Commission to any such problem. Article 3 The Committee shall be composed of not more than 15 members. Article 4 The Members of the Committee shall be nominated by the Commission from highly qualified scientific persons having competence in the fields referred to in Article 2. Article 5 The Committee shall elect a chairman and two vice-chairmen from its members. The election shall take place by simple majority of the members. Article 6 1. The term of office of a member, chairman and vice-chairman of the Committee shall be three years. It shall be renewable. However, the chairman and vice-chairmen of the Committee may not be immediately re-elected after being in office for two consecutive periods of three years. The duties shall not be subject to remuneration. After the expiry of the period of three years, the members, chairman and vice-chairmen of the Committee, shall remain in office until their replacement or the renewal of their appointment. 2. Where a member, chairman or vice-chairman of the Committee finds it impossible to fulfil his mandate or in the case of his voluntary resignation, he shall be replaced for the remainder of his term of office in accordance with the procedure provided in Article 4 or in Article 5, as the case may be. Article 7 1. The Committee may form working groups from among its members. 2. The mandate of the working groups shall be to report to the Committee on the subjects referred to them by the latter. Article 8 1. The Committee and the working groups shall meet at the invitation of a representative of the Commission. 2. The representative of the Commission and such other officials thereof as may be concerned shall take part in meetings of the Committee and of its working groups. 3. The representative of the Commission may invite individuals having particular expertise in the subject being studied to participate at the meetings. 4. The Commission shall provide secretarial services for the Committee and for its working groups. Article 9 1. The proceedings of the Committee shall relate to matters on which the representative of the Commission has requested an opinion. The representative of the Commission, in requesting the opinion of the Committee, may fix the length of time within which the opinion is to be given. 2. In the event of unanimous agreement being reached in the Committee on the opinion to be given, the Committee shall formulate joint conclusions. In the absence of unanimous agreement, the various positions taken in the course of the proceedings shall be entered in a report drawn up under the responsibility of the representative of the Commission. Article 10 Without prejudice to the provisions of Article 214 of the Treaty, where the representative of the Commission informs them that the opinion requested is on a matter of a confidential nature, members of the Committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee. In this case only the members of the Committee and the representatives of the Commission shall be present at the meetings. Article 11 This Decision may be amended by the Commission in the light of subsequent experience. Done at Brussels, 24 September 1976. For the Commission P.J. LARDINOIS Member of the Commission